UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 31, 2015 AMERITYRE CORPORATION (Exact name of registrant as specified in its charter) NEVADA 000-50053 87-0535207 (State or other jurisdiction (Commission File Number) (IRS Employer ID No.) of incorporation) 1501 Industrial Road, Boulder City, Nevada89005 (Address of principal executive office) Registrant's telephone number, including area code: (702) 293-1930 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 – RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On August 31, 2015, Amerityre Corporation (the “Company”) issued a press release reporting its financial results for the fourth quarter and the year ending June 30, 2015.A copy of the Company’s press release is furnished as Exhibit 99.1 to this Current Report on Form 8-k. ITEM 9.01 – FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits 99.1 Press release dated August 31, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. Dated:August 31, 2015 AMERITYRE CORPORATION /s/ Lynda R. Keeton-Cardno Lynda R. Keeton-Cardno Chief Financial Officer (Principal Financial and Accounting Officer)
